Citation Nr: 1522917	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO. 13-33 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by edema of the left calf, ankle and foot.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served in the National Guard from February 1993 to May 1994.  He also had a period of active duty for training (ACDUTRA) from November 1994 to March 1995 and a period of active duty from April 1999 to May 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

By way of background, the RO also denied service connection for left wrist, left shoulder, and low back disabilities in its February 2011 rating decision, which the Veteran appealed. Then, in a subsequent August 2013 decision, the RO granted service connection for the left wrist, left shoulder, and low back disabilities. As this constitutes a full grant of the benefits sought on appeal as to those three service connection issues, those issues are no longer on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In her November 2013 substantive appeal the Veteran requested a videoconference hearing before a Veterans Law Judge. The Veteran was properly notified of the hearing, which was scheduled for September 17, 2014, in August 2014. In subsequent correspondence, which was received by VA on September 2, 2014, the Veteran asked for postponement of the hearing as she was attempting to obtain additional evidence.  As the request was received more than two weeks prior to the hearing date and good cause for the postponement was shown, remand is necessary so the Veteran can be rescheduled for the requested hearing. 38 C.F.R. § 20.704(c). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures, and notify the Veteran of the date, time and location thereof.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).



